Citation Nr: 1640666	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2010, and February 2011 rating decisions by the, Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is of record.

In February 2015 the Board remanded this matter for further development.


REMAND

The Board finds that the requests of the Board's February 2015 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A remand imposes upon VA a duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.

The examiner who conducted the April 2015 VA examination opined that there was no indication of injury to the Veteran's right knee during service.  The service medical records show two entries of right knee pain in July 2005, including one diagnosis of right knee pain.  The examiner also opined that no data supported the belief that favoring one leg or body part adversely affected another or that the Veteran had aggravation of his right knee condition and low back pain due to service-connected left knee, bilateral ankle, or left hip disabilities.  The VA examiner did not cite to any medical data in support of the conclusions.

Additionally, the ongoing private medical physical therapy records of the Veteran need to be obtained and associated with the record.  At the February 2015 hearing the Veteran testified to receiving ongoing private physical therapy for right knee and low back disabilities.  It was indicated that his physical therapist and referring medical doctor had reported that the low back and right knee disabilities were more likely than not related to the service-connected left knee condition.  Accordingly, the VA examiners were not able to perform a comprehensive examination and provide opinions based upon a complete factual background.  Therefore, the VA opinions are based on an incomplete factual background.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided adequate VA examinations and opinions that accurately consider all the evidence of record, and the Board must remand for additional examinations and opinions.

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, including physical therapy records from Mind, Body, Soul Physical Therapy in Boise, Idaho, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disability with a medical doctor specializing in orthopedics or orthopedic surgery, who has not previously examined the Veteran.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and this remand, and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached, and should cite to medical references to support those conclusions and rationales.  The examiner should comment on previous findings and consider the private physical therapy medical records from Mind, Body, Soul Physical Therapy.  The examiner must consider the Veteran's statements, and other lay statements, regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should identify all diagnosed lumbar spine disabilities and provide the following information:

(a) Is it is as least as likely as not (50 percent probability or greater) that any lumbar spine disability is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any lumbar spine disability is due to or the result of service-connected disabilities, to include left knee, bilateral ankle, and left hip disabilities?

(c) Is it is as least as likely as not (50 percent probability or greater) that any lumbar spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to include left knee, bilateral ankle, and left hip disabilities?

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability with a medical doctor specializing in orthopedics or orthopedic surgery, who has not previously examined the Veteran.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and this remand, and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached, and should cite to medical references to support those conclusions and rationales.  The examiner should comment on previous findings and contrast them with the private physical therapy medical records from Mind, Body, Soul Physical Therapy.  The examiner must consider the Veteran's statements, and other lay statements, regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should identify all diagnosed right knee disabilities and provide the following information:

(a) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability is due to or the result of the service-connected disabilities, to include left knee, bilateral ankle, and left hip disabilities?

(c) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities, to include left knee, bilateral ankle, and left hip disabilities?

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

